Opinion issued May 5, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00186-CV
                           ———————————
                      SOCRATES ALVAREZ, Appellant
                                        V.
 SMITH HAMPTON HOLDINGS LLC D/B/A THIRD STREET VILLAGE,
                       Appellee


                On Appeal from the County Court at Law No. 1
                          Galveston County, Texas
                     Trial Court Case No. CV-0073150


                         MEMORANDUM OPINION

      Appellant, Socrates Alvarez, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.208, 51.941(a), 101.041 (West

2013), § 101.0411 (West Supp. 2014); Order Regarding Fees Charged in the
Supreme Court, in Civil Cases in the Courts of Appeals, and Before the Judicial

Panel on Multi-District Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16,

2013). After being notified that this appeal was subject to dismissal, appellant did

not adequately respond. See TEX. R. APP. P. 5, 42.3(c).

      We dismiss the appeal for nonpayment of all required fees. We dismiss any

pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




                                         2